--------------------------------------------------------------------------------

Exhibit 10.2
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
LIMITED PARTNERSHIP
 
AGREEMENT
 
OF
 
BAYOU CITY LOUISIANA DRILLING PROGRAM, L.P.
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
 
Section
Page
    1. The Partnership
1
 
1.1 Definitions
1
 
1.2 Organization
5
 
1.3 Partnership Name
5
 
1.4 Character of Business
5
 
1.5 Principal Place of Business
5
 
1.6 Term of Partnership
5
 
1.7 Filings
5
 
1.8 Independent Activities
6
    2. Capitalization
6
 
2.1 Capital Contributions of the Managing General Partner and Initial Limited
Partner
6
 
2.2 Capital Contributions of the Partners
6
 
2.3 Additional Capital Contributions
6
 
2.4 No Interest on Capital Contributions, No Withdrawals
7
    3. Capital Accounts and Allocations
7
 
3.1 Capital Accounts
7
 
3.2 Allocation of Profits and Losses
8
 
3.3 Depletion
10
 
3.4 Apportionment Among Partners
11
    4. Distributions
10
 
4.1 Time of Distribution
10
 
4.2 Distributions
10
 
4.3 Capital Account Deficits
11
    5. Activities
11
 
5.1 Management
11
 
5.2 Conduct of Operations
11
 
5.3 Acquisition and Sale of Leases
12
 
5.4 Title to Leases
12
 
5.5 Release, Abandonment, and Sale or Exchange of Properties
12  
5.6 Certain Transactions With Managing General Partner or Affiliates
12     6. Managing General Partner 12  
6.1 Managing General Partner
12
 
6.2 Authority of Managing General Partner
13
 
6.3 Certain Restrictions on Managing General Partner's Power and Authority
14
 
6.4 Indemnification of Managing General Partner
14
 
6.5 Withdrawal
15
 
6.6 Tax Matters Partner
15

 
 
 
A-ii

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
Section
Page
    7. Partners
15
 
7.1 Management
15
 
7.2 Assignment of Units
15
 
7.3 Prohibited Transfers
16
 
7.4 Withdrawal by Partners
17
 
7.5 Calling of Meetings
17
 
7.6 Voting Rights
17
 
7.7 Voting by Proxy
17
 
7.8 Conversion of Additional General Partner Units to Limited Partner Interests
17
 
7.9 Liability of Partners
18
    8. Books and Records
18
 
8.1 Books and Records
18
 
8.2 Reports
18
 
8.3 Bank Accounts
18
 
8.4 Federal Income Tax Elections
18
    9. Dissolution; Winding-Up
19
 
9.1 Dissolution
19
 
9.2 Liquidation
19
 
9.3 Winding-Up
20
    10. Power of Attorney
20
 
10.1 Managing General Partner as Attorney-in-Fact
20
 
10.2 Nature as Special Power
21
    11. Miscellaneous Provisions
21
 
11.1 Liability of Parties
21
 
11.2 Notices
21  
11.3 Paragraph Headings, Section References
22  
11.4 Severability
22  
11.5 Sole Agreement
22
 
11.6 Applicable Law
22
 
11.7 Execution in Counterparts
22
 
11.8 Waiver of Action for Partition
22
 
11.9 Amendments
22
 
11.10 Substitution of Signature Pages
23
 
11.11 Incorporation by Reference
23

 
 
A-iii

--------------------------------------------------------------------------------

 
 
LIMITED PARTNERSHIP AGREEMENT
OF
BAYOU CITY LOUISIANA DRILLING PROGRAM, L.P.
 
THIS LIMITED PARTNERSHIP AGREEMENT ("Agreement") is entered into and effective
as of the 8th day of July 2010, by and between (i) BAYOU CITY EXPLORATION, INC.,
a Nevada corporation, as the Managing General Partner and (ii) the Persons whose
names are set forth on Exhibit A attached hereto, as Additional General Partners
or as Limited Partners.
 
RECITALS:
 
A.      The Managing General Partner and the Initial Limited Partner formed a
Kentucky limited partnership named Bayou City Louisiana Drilling Program, L.P.
("Partnership") pursuant to the provisions of the Kentucky Revised Uniform
Limited Partnership Act.
 
B.      On the date hereof, the Additional General Partners and Limited Partners
have been admitted to the Partnership.
 
C.      The parties desire to enter into this Agreement to set forth their
mutual understandings.
 
AGREEMENT:
 
NOW, THEREFORE, the parties hereby agree as follows:
 
1. THE PARTNERSHIP.
 
1.1 Definitions. Capitalized words and phrases used in this Agreement shall have
the following meanings:
 
(a) "Act" shall mean the Kentucky Revised Uniform Limited Partnership Act, as
amended from time to time (or any corresponding provisions of succeeding law).
 
(b)      "Additional General Partner" shall mean a Partner who purchases Units
as an additional general partner, and such Additional General Partner's
transferees and assigns who are admitted as a Substitute Partner. The term
"Additional General Partners" shall not include such Partner who converts such
Partner's interest in the Partnership into a Limited Partner interest pursuant
to Section 7.8.
 
(c)      "Affiliate" of a specified Person shall mean (a) any Person directly or
indirectly owing, controlling, or holding with power to vote 10% or more of the
outstanding voting securities of such specified Person; (b) any Person 10% or
more of whose outstanding voting securities are directly or indirectly owned,
controlled, or held with power to vote, by such specified Person; (c) any Person
directly or indirectly controlling, controlled by, or under common control with,
such specified Person; (d) any officer, director, trustee or partner of such
specified Person, and (e) if such specified Person is an officer, director.
trustee or partner, any Person for which such Person acts in any such capacity.
 
(d)      "Agreement" shall mean this Limited Partnership Agreement, as amended
from time to time,
 
(e)      "Capital Account" shall mean, with respect to any Partner, the capital
account maintained for such Partner pursuant to Section 3.1.
 
     "Capital Contribution" shall mean the total contributions made by a Partner
to the capital of the Partnership pursuant to Section 2.
 
(g)     "Code" shall mean the Internal Revenue Code of 1986, as amended from
time to time (or any corresponding provisions of succeeding law).
 
 
A-1

--------------------------------------------------------------------------------

 
 
(h) "Depreciation" shall mean, for each fiscal year or other period, an amount
equal to the depreciation, amortization, or other cost recovery deduction
allowable with respect to an asset for such year or other period, except that if
the Gross Asset Value of an asset differs from its adjusted basis for Federal
income tax purposes, Depreciation shall be an amount which bears the same ratio
to such beginning Gross Asset Value as the Federal income tax depreciation,
amortization, or other cost recovery deduction for such year or other period
bears to such beginning adjusted tax basis; provided, however, that if the
Federal income tax depreciation, amortization, or other cost recovery deduction
for such year is zero, Depreciation shall be determined with reference to such
beginning Gross Asset Value using any reasonable method selected by the Managing
General Partner.
 
(i) "Distributable Cash" shall mean for any period the excess, if any, of (A )
the sum of (i) all gross receipts from any sources (including loan proceeds) for
such period, other than from Capital Contributions, plus (ii) any funds released
by the Managing General Partner from previously established reserves (referred
to in (B)(ii) below), over (B) the sum of (i) all cash expenditures of the
Partnership for such period not funded by Capital Contributions or paid out of
previously established reserves (referred to in (B)(ii) below), plus (ii) a
reasonable reserve for future expenditures as determined by the Managing General
Partner.
 
(j) "General Partners" shall mean the Additional General Partners and the
Managing General Partner.
 
(k) "Gross Asset Value" shall mean, with respect to any asset, the asset's
adjusted basis for Federal income tax purposes, except as follows:
 
(1)            The initial Gross Asset Value of any asset contributed by a
Partner to the Partnership shall be the gross fair market value of such asset,
as determined by the contributing Partner and the Partnership;
 
(2)            The Gross Asset Value of all Partnership assets shall be adjusted
to equal their respective gross fair market values. as determined by the
Managing General Partner, as of the following times: (a) the acquisition of an
additional interest in the Partnership by any new or existing Partner in
exchange for more than a de minimis Capital Contribution; (b) the distribution
by the Partnership of property in consideration for an interest in the
Partnership; and (c) the liquidation of the Partnership within the meaning of
Treas. Reg. § 1.704-1(b)(2)(ii)(g); provided, however, that the adjustments
pursuant to clauses (a) and (b) above shall be made only if the Managing General
Partner reasonably determines that such adjustments are necessary or appropriate
to reflect the relative economic interests of the Partners in the Partnership;
 
(3)            The Gross Asset Value of any Partnership asset distributed to any
Partner shall be the gross fair market value of such asset on the date of
distribution; and
 
(4)            The Gross Asset Value of Partnership assets shall be increased
(or decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code §§ 734(b) or 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Treas. Reg. § 1.704(b)(2)(iv)(m) and Section 3.3.2(g); provided, however, that
Gross Asset Value shall not be adjusted pursuant to this Section 1.1.1(k)(4) to
the extent the Managing General Partner determines that an adjustment pursuant
to Section l.1.1(k)(2) is necessary or appropriate in connection with a
transaction that would otherwise result in an adjustment pursuant to this
Section 1.1.1(k)(4).
 
If the Gross Asset Value of an asset has been determined or adjusted pursuant to
Sections 1.1.1(k)(1), 1.1.1(k)(2), or 1.1.1(k)(4), such Gross Asset Value shall
thereafter be adjusted by the Depreciation taken into account with respect to
such asset for purposes of computing Profits and Losses.
 
(l) "Lease" shall mean full or partial interests in: (i) undeveloped oil and gas
leases; (ii) oil and gas mineral rights; (iii) licenses; (iv) concessions; (v)
contracts; (vi) fee rights; or (vii) other rights authorizing the owner thereof
to drill for, reduce to possession. and produce oil and gas.
 
 
 
A-2

--------------------------------------------------------------------------------

 
 
(m) "Limited Partner" shall mean a Partner who purchases Units as a Limited
Partner, such Limited Partner's transferee or assignee who is admitted as a
Substitute Partner, and an Additional General Partner who converts their
interest to a Limited Partner interest pursuant to the provisions of this
Agreement.
 
(n) "Management Fee" shall mean that fee to which the Managing General Partner
is entitled pursuant to Section 6.6.
 
(o) "Managing General Partner" shall mean Bayou City Exploration, Inc. or its
successors, in their capacity as the Managing General Partner.
 
(p) "Nonrecourse Liability" shall have the meaning set forth in Treas. Reg. §§
1.704-2(b)(3) and 1.752- 1(a)(2).
 
(q) "Oil and Gas Interest" shall mean any oil or gas royalty or lease, or
fractional interest therein, or certificate of interest or participation or
investment contract relative to such royalties, leases, or fractional interests,
or any other interest or right which permits the exploration of, drilling for,
or production of oil and gas or other related hydrocarbons or the receipt of
such production or the proceeds thereof.
 
(r) "Operating Costs" shall mean expenditures made and costs incurred in
producing and marketing oil or gas from the completed well, including, in
addition to labor, fuel, repairs, hauling, materials, supplies, utility charges,
and other costs incident to or therefrom, ad valorem and severance taxes,
insurance and casualty loss expense, and compensation to well operators or
others for services rendered in conducting such operations.
 
(s) "Organization and Offering Fee" shall mean the fee to which the Managing
General Partner is entitled pursuant to Section 6.7.
 
(t) "Participant List" shall mean an alphabetical list of the names. addresses
and business telephone numbers of the Partners, along with the number of Units
held by each of them.
 
(u) "Partner Minimum Gain" shall mean partner nonrecourse debt minimum gain
within the meaning of Treas. Reg. § 1.704-2(i)(3).
 
(v) "Partner Nonrecourse Debt" shall have the meaning set forth in Treas. Reg. §
1.704-2(b)(4).
 
(w) "Partner Nonrecourse Deductions" shall have the meaning set forth in Treas.
Reg. § 1,704-2(i)(2).
 
(x) "Partners" shall mean the Managing General Partner. the Initial Limited
Partner, and the Partners.
 
(y) "Partner" shall mean any Person other than the Managing General Partner and
Initial Limited Partner (i) whose name is set forth on Exhibit A attached hereto
as an Additional General Partner or as a Limited Partner, or who has been
admitted as an additional or Substitute Partner pursuant to the terms of this
Agreement, and (ii) who is the owner of a Unit.
 
(z) "Partnership" shall mean the partnership formed by the Partners pursuant to
the Act and governed by this Agreement.
 
(aa) "Partnership Minimum Gain" shall have the meaning set forth in Treas. Reg.
§ 1.704-2(b)(2).
 
(bb) "Partnership Properties" shall mean the acquisition of approximately 25%
Working Interest which is approximately 18.75% of the Net Revenue Interest in
one well to be drilled on the Indian Village Prospect (the "Indian Village
Prospect Well"). The Indian Village Prospect will consist of oil and gas leases
in Jefferson Davis Parish, Louisiana and will be drilled to a depth sufficient
to test the Hackberry Sand formations.
 
 
A-3

--------------------------------------------------------------------------------

 
 
 
(cc) "Partnership Well" shall mean the Partnership well site on the Partnership
Prospect which consists of oil and gas leases in Jefferson Davis Parish,
Louisiana.
 
(dd) "Permitted Transfer" shall mean any transfer of Units satisfying the
provisions of Section 7.2.
 
(ee) "Person" shall mean any individual, partnership, corporation, ,limited
liability company, trust, or other entity.
 
(ff) "Placement Memorandum" shall mean that Private Placement Memorandum
pursuant to which the Units are being offered and sold.
 
(gg) "Profits" and "Losses" shall mean, for each fiscal year or other period, an
amount equal to the Partnership's taxable income or loss for such year or
period, determined in accordance with Code § 703(a) (for this purpose, all items
of income, gain, loss, or deduction required to be stated separately pursuant to
Code §703(a)(1) shall be included in taxable income or loss), with the following
adjustments:
 
(I) Any income of the Partnership that is exempt from Federal income tax and not
otherwise taken into account in computing Profits or Losses pursuant to this
Section 1.1.1(ff) shall be added to such taxable income or loss;
 
(2) Any expenditures of the Partnership described in Code § 705(a)(2)(B) or
treated as Code § 705(a)(2)(B) expenditures pursuant to Treas. Reg. §
1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing Profits
or Losses pursuant to this Section 1.1.1(0) shall be subtracted from such
taxable income or loss;
 
(3) In the event the Gross Asset Value of any Partnership asset is adjusted
pursuant to Sections 1.1.1(k)(2) or 1.1.1(k)(4), the amount of such adjustment
shall be taken into account as gain or loss from the disposition of such asset
for purpose of computing Profits or Losses;
 
(4) Gain or loss resulting from any disposition of Partnership property with
respect to which gain or loss is recognized for Federal income tax purposes
shall be computed by reference to the Gross Asset Value of the property disposed
of notwithstanding that the adjusted tax basis of such property differs from its
Gross Asset Value;
 
(5) In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such fiscal year or other period,
computed in accordance with Section 1.1.1(h); and
 
(6) Notwithstanding any other provisions of this Section 1.1.1(ff), any items
which are specially allocated pursuant to this Agreement shall not be taken into
account in computing Profits or Losses.
 
(hh) "Prospect" shall mean a contiguous Oil and Gas Interest, upon which
drilling operations may be conducted. In general, a Prospect is an area in which
the Partnership owns or intends to own one or more Oil and Gas Interests which
is geographically defined on the basis of geological and geophysical data by the
Managing General Partner and which is reasonably anticipated by the Managing
General Partner to contain at least one reservoir. An area covering lands which
are believed by the Managing General Partner to contain subsurface structural or
stratigraphic conditions making it susceptible to the accumulations of
hydrocarbons in commercially productive quantities at one or more horizons. The
area, which may be different for different horizons, shall be designated by the
Managing General Partner in writing prior to the conduct of operations and shall
be enlarged or contracted from time to time on the basis of subsequently
acquired information to define the anticipated limits of the associated
hydrocarbon reserves and to include all acreage encompassed therein. A
"prospect" with respect to a particular horizon may be limited to the minimum
area permitted by state law or local practice, whichever is applicable, to
protect against drainage from adjacent wells if the well to be drilled by the
Partnership is to a horizon containing proved reserves.
 
 
 
A-4

--------------------------------------------------------------------------------

 
 
(ii) "Subscription Agreement" shall mean the agreement attached to the Placement
Memorandum as Exhibit D, pursuant to which an investor subscribes to Units in
the Partnership.
 
(jj) "Substitute Partner" shall mean any Person admitted to the Partnership as a
Partner pursuant to Section 7.7.2(c).
 
(kk) "TMP" shall mean the tax matters partner of the Partnership for purposes of
Code §§ 6621 through 6233.
 
(ll) "Unit" shall mean an interest of a Partner in the Partnership, each Unit
representing a commitment to make a Capital Contribution of $60,000 to the
Partnership.
 
(mm) "Working Interest" shall mean an interest in an oil and gas leasehold which
is subject to some portion of the costs of development, operation, or
maintenance.
 
1.2 Organization. The Managing General Partner and the Initial Limited Partner
formed the Partnership pursuant to the provisions of the Act. The Partners
hereby agree to continue the Partnership as a limited partnership pursuant to
the provisions of the Act and upon the terms and conditions set forth in this
Agreement.
 
1.3 Partnership Name. The name of the Partnership shall be the Bayou City
Louisiana Drilling Program, L.P. and all business of the Partnership shall be
conducted in such name. The Managing General Partner may change the name of the
Partnership upon ten days notice to the Partners. The Partnership shall hold all
of its property in the name of the Partnership and not in the name of any
Partner.
 
1.4 Character of Business. The principal business of the Partnership shall be to
acquire leases, drill sites, and other interests in oil and/or gas properties
and to drill for oil, gas, hydrocarbons, and other minerals located in, on, or
under such properties, to produce and sell oil, gas, hydrocarbons, and other
minerals from such properties, and to invest and generally engage in any and all
phases of the oil and gas business. Such business purpose shall include, without
limitation, the purchase, sale, acquisition, disposition, exploration,
development, operation, and production of oil and gas properties of any
character. Without limiting the foregoing, Partnership activities may be
undertaken as principal, agent. general partner, syndicate member, partner,
participant, or otherwise.
 
1.5 Principal Place of Business. The principal place of business of the
Partnership shall be at 632 Adams Street, Suite 710, Bowling Green, Kentucky
42101. The Managing General Partner may change the principal place of business
of the Partnership to any other place within the Commonwealth of Kentucky upon
ten days notice to the Partners.
 
1.6 Term of Partnership. The Partnership commenced upon the filing of its
Certificate of Limited Partnership, and shall continue until terminated as
provided in Section 9.1.
 
1.7 Filings.
 
(a)  A Certificate of Limited Partnership has been filed with the State of
Kentucky in accordance with the provisions of the Act. The Managing General
Partner shall take any and all other actions reasonably necessary to perfect and
maintain the status of the Partnership as a limited partnership under the laws
of the State of Kentucky. The Managing General Partner shall cause amendments to
the Certificate of Limited Partnership to be filed whenever required by the Act.
 
(b)  The Managing General Partner shall execute and cause to be filed all such
documents and shall take any and all other actions as may be reasonably
necessary to perfect and maintain the status of the Partnership as a limited
partnership qualified to do business in any other states or jurisdictions in
which the Partnership engages in business.
 
 
A-5

--------------------------------------------------------------------------------

 
 
 
(c) Upon the dissolution of the Partnership, the Managing General Partner shall
promptly execute and cause to be filed a Certificate of Cancellation in
accordance with the Act and all such other documents as may be necessary for the
Partnership to withdraw from any other states or jurisdictions in which the
Partnership has qualified to do business.
 
1.8 Independent Activities. Each General Partner and each Limited Partner may,
notwithstanding this Agreement, engage in whatever activities they choose,
whether the same are competitive with the Partnership or otherwise, without
having or incurring any obligation to offer any interest in such activities to
the Partnership or any Partner. Except as otherwise provided herein, however,
the Managing General Partner and its Affiliates may pursue business
opportunities that are consistent with the Partnership's investment objectives
for their own account only after they have determined that such opportunity
either cannot be pursued by the Partnership because of insufficient funds or
because it is not appropriate for the Partnership under the existing
circumstances. Neither this Agreement, nor any activity undertaken pursuant
hereto, shall prevent the Managing General Partner from engaging in such
activities, or require the Managing General Partner to permit the Partnership or
any Partner to participate in any such activities, and as a material part of the
consideration for the execution of this Agreement by the Managing General
Partner and the admission of each Partner, each Partner hereby waives,
relinquishes, and renounces any such right or claim of participation.
Notwithstanding the foregoing, the Managing General Partner still has a
fiduciary obligation to the Partners.
 
2. CAPITALIZATION.
 
2.1 Capital Contributions of the Managing General Partner and initial Limited
Partner.
 
(a) The Managing General Partner shall make a Capital Contribution in cash to
the Partnership of an amount equal to 10% of the aggregate Capital Contributions
of the Partners. In consideration of making such Capital Contribution, becoming
an Additional General Partner, subjecting its assets to the liabilities of the
Partnership, and undertaking other obligations as herein set forth, the Managing
General Partner shall receive the interest in the Partnership provided herein.
 
(b) On or before the date hereof, the Initial Limited Partner shall contribute
$100 in cash to the capital of the Partnership. Upon the earlier to occur of (i)
the conversion of an Additional General Partner's interest into a Limited
Partner interest, or (ii) the admission of another Limited Partner to the
Partnership, the Partnership shall redeem in full, without interest or
deduction, the Initial Limited Partner's Capital Contribution, and the Initial
Limited Partner shall cease to be a Partner.
 
2.2 Capital Contributions of the Partners.
 
(a) The interests of the Partners have been divided into 20 units ("Units") each
of which is for Eighty Thousand Dollars ($80,000). Upon execution of this
Agreement, each initial Partner (whose names and addresses and number of Units
for which the Partner has subscribed are set forth in Exhibit A) shall
contribute to the capital of the Partnership the sum of $60,000 for each Unit
purchased.
 
(b) Except as provided in Section 4.3, any proceeds of the offering of Units for
sale pursuant to the Placement Memorandum not used, committed for use, or
reserved as operating capital in the Partnership's operations within one year
after the closing of such offering shall be distributed pro rata to the Partners
as a return of capital.
 
(c) Until proceeds from the offering of Units are invested in the Partnership's
operations, such proceeds may be temporarily invested in income producing
short-term, highly liquid investments where there is appropriate safety of
principal, such as U.S. Treasury obligations, certificate of deposits or money
market accounts. Any such income shall be allocated pro rata to the Partners
providing such Capital Contributions.
 
2.3 Additional Capital Contributions. After all Capital Contributions made
pursuant to Sections 2.1 and 2.2 have been expended, if the Managing General
Partner determines that additional capital is required for the Partnership's
business, the Managing General Partner shall give notice thereof to each of the
Partners, and each of the Partners shall be obligated to make an additional
Capital Contribution pro rata in accordance with the Capital Contributions
previously made by each of them; provided, however, that the total additional
Capital Contributions required to be made by the Partners pursuant to this
Section 2.3 shall not exceed the amount required to be contributed by the
Partners pursuant to Sections 2.1 and 2.2. Payment of any such additional
Capital Contribution shall be due within seven days of the mailing of the notice
by the Managing General Partner. If any Partner shall fail to pay an additional
Capital Contribution required to be made by such Partner or that portion of the
amount required to be contributed by the Partners pursuant to Sections 2.1 and
2.2 upon completion of each well, within seven days after the date due, such
Partner shall be in default, and, in addition to all rights and remedies
available to the Partnership at law, in equity or otherwise, the Managing
General Partner shall have the right to set off against any distributions
otherwise due to such Partner an amount equal to 300% of the amount which the
Partner failed to contribute.
 
 
A-6

--------------------------------------------------------------------------------

 
 
2.4 No Interest on Capital Contributions, No Withdrawals. No interest shall be
paid on any Capital Contributions and, except as otherwise provided herein, no
Partner, other than the Initial Limited Partner as authorized herein, may
withdraw the Partner's Capital Contribution.
 
3. CAPITAL ACCOUNTS AND ALLOCATIONS.
 
3.1 Capital Accounts.
 
(a) A separate Capital Account shall be established and maintained for each
Partner on the books and records of the Partnership. A Partner shall have a
single Capital Account even though the Partner may be both a General Partner and
a Limited Partner. Capital Accounts shall be maintained in accordance with
Treas. Reg. § 1.704-1(b) and any inconsistency between the provisions of this
Section 3.1 and such regulation shall be resolved in favor of such regulation.
In the event the Managing General Partner shall determine that it is prudent to
modify the manner in which the Capital Accounts are computed in order to comply
with such regulation. the Managing General Partner may make such modification
provided that it is not likely to have a material effect on the amounts
distributable to any Partner pursuant to Section 9.3 upon the dissolution of the
Partnership, The Managing General Partner also shall (i) make any adjustments
that are necessary or appropriate to maintain equality between the Capital
Accounts of the Partners and the amount of Partnership capital reflected on the
Partnership's balance sheet, as computed for book purposes, in accordance with
Treas. Reg. § 1.704-1(b)(2)(iv)(q), and (ii) make any appropriate modifications
in the event unanticipated events might otherwise cause this Agreement not to
comply with Treas. Reg, § 1.704-1(b).
 
(b) Each Partner's Capital Account shall be credited with (i) the amount of
money contributed by such Partner to the Partnership; (ii) the amount of any
Partnership liabilities that are assumed by such Partner (within the meaning of
Treas. Reg. § 1.704-1(b)(2)(iv)(c)); (iii) the Gross Asset Value of property
contributed by such Partner to the Partnership (net of liabilities secured by
such contributed property that the Partnership is considered to assume or take
subject to under Code § 752); and (iv) allocations to such Partner of Profits
(or items thereof), including income and gain exempt from tax and income and
gain described in Treas. Reg. § 1.704-1(b)(2)(iv)(g) (relating to adjustments to
reflect book value).
 
(c) Each Partner's Capital Account shall be debited with (1) the amount of money
distributed to such Partner by the Partnership; (ii) the amount of such
Partner's individual liabilities that are assumed by the Partnership (other than
liabilities described in Treas. Reg. § 1.704-1(b)(2)(iv)(b)(2) that are assumed
by the Partnership); (iii) the Gross Asset Value of property distributed to such
Partner by the Partnership (net of liabilities secured by such distributed
property that such Partner is considered to assume or take subject to under Code
§ 752); (iv) allocations to such Partner of expenditures of the Partnership not
deductible in computing Partnership taxable income and not properly chargeable
to capital account (as described in Code § 705(a)(2)(B)), and (v) allocations to
such Partner of Losses (or item thereof). including Losses and deductions
described in Treas, Reg. §1.704-1.(b)(2)(iv)(g) (relating to adjustments to
reflect book value), but excluding items described in (iv) above and excluding
Losses or deductions described in Treas. Reg. § 1.704- 1.(b)(4)(iii) (relating
to excess percentage depletion).
 
(d) Solely for purposes of maintaining the Capital Accounts:
 
 
A-7

--------------------------------------------------------------------------------

 
 
(1) Each year the Partnership shall compute (in accordance with Treas. Reg. §
1.704-1(b)(2)(iv)(k)) a simulated depletion allowance for each Oil and Gas
Interest using that method, as between the cost depletion method and the
percentage depletion method (without regard to the limitations of Code §
613A(c)(3) which theoretically could apply to any Partner), which results in the
greatest simulated depletion allowance. The simulated depletion allowance with
respect to each Oil and Gas Interest shall reduce the Partners' Capital Accounts
in the same proportion as the Partners were allocated adjusted basis with
respect to such Oil and Gas Interest under Section 3.3.3(a). In no event shall
the Partnership's aggregate simulated depletion allowance with respect to an Oil
and Gas Interest exceed the Partnership's adjusted basis in the Oil and Gas
Interest (maintained solely for Capital Account purposes).
 
(2) Upon the taxable disposition of an Oil and Gas Interest by the Partnership,
the Partnership shall determine the simulated (hypothetical) gain or loss with
respect to such Oil and Gas Interest (solely for Capital Account purposes) by
subtracting the Partnership's simulated adjusted basis for the Oil and Gas
Interest sold (maintained solely for Capital Account purposes) from the amount
realized by the Partnership upon such disposition. Simulated adjusted basis
shall be determined by reducing the adjusted basis by the aggregate simulated
depletion charged to the Capital Accounts of all Partners in accordance with
Section 3.3.1(d)(1). The Capital Accounts of the Partners shall be adjusted
upward by the amount of any simulated gain on such disposition in proportion to
such Partners' allocable share of the portion of total amount realized from the
disposition of such Oil and Gas Interest that exceeds the Partnership's
simulated adjusted basis in such Oil and Gas Interest. The Capital Accounts of
the Partners shall be adjusted downward by the amount of any simulated loss in
proportion to such Partners' allocable shares of the total amount realized from
the disposition of such Oil and Gas Interest that represents recovery of the
Partnership's simulated adjusted basis in such Oil and Gas Interest.
 
(e) Except as otherwise provided in this Agreement, neither an Partner nor the
Initial Limited Partner shall be obligated to the Partnership or to any other
Partner to restore any negative balance in their Capital Accounts. Upon
liquidation of the Partnership, or the liquidation of the interest of the
Managing General Partner (in each case determined as provided in Treas. Reg. §
1.704-1(b)(2)(ii)(g), if the Managing General Partner has a deficit balance in
its Capital Account after crediting all Profit upon the sale of the
Partnership's assets which have been sold, and after making all allocations
provided for herein, then the Managing General Partner shall be obligated to
contribute to the Partnership, on or before the later to occur of (i) the close
of the Partnership's taxable year, or (ii) 90 days following such liquidation,
an amount equal to such deficit balance for distribution in accordance with the
terms of this Agreement.
 
3.2 Allocation of Profits and Losses.
 
(a) Except as provided in this Section 3.2 or in Section 3.3, the following
shall apply:
 
(1)      Profits and Losses of the Partnership (computed without regard to the
items referred to in Sections 3.3.2(a)(2) and 3.3.2(a)(3)) shall be allocated
90% to the Partners and 10% to the Managing General Partner.
 
(2)      Operating Costs shall be allocated 90% to the Partners and 10% to the
Managing General Partner.
 
(3)      All items of revenue or income attributable to the Partnership shall be
allocated 90% to the Partners and l0% to the Managing General Partner.
 
(b) Notwithstanding anything to the contrary in Section 3.3.2(a), no Partner
shall be allocated any item to the extent that such allocation would create or
increase a deficit in such Partner's Capital Account, For purposes of this
Section 3.3.2(b), in determining whether an allocation would create or increase
a deficit in an Partner's Capital Account, such Capital Account shall be reduced
for those items described in Treas, Reg. §§1.704-1(b)(2 )(ii)(d)(4), (5), and
(6) and shall be increased by any amounts which such Partner is obligated to
restore in accordance with Treas. Reg. § 1.704- (b)(2)(ii)(c), or is deemed
obligated to restore pursuant to Treas. Reg. §§ 1.704-2(g)(1) and 1.704-2(i)(5).
Any item, the allocation of which to any Partner is prohibited by this Section
3.3.2(b), shall be reallocated to those Partners not having a deficit in their
Capital Accounts (as adjusted as provided in this Section 3.3.2(b) in the
proportion that the positive balance of each such Partner's adjusted Capital
Account bears to the aggregate balance of all such Partners' adjusted Capital
Accounts, with any remaining losses or deductions being allocated to the
Managing General Partner. Notwithstanding the provisions of Section 3.3.2(a), to
the extent items are allocated to the Partners by virtue of the preceding
provisions of this Section 3.3.2(b), the Profits thereafter recognized shall be
allocated to such Partners (in proportion to the items previously allocated to
them pursuant to this Section 3.3.2(b)) until such time as the Profits allocated
to them pursuant to this sentence equals the items allocated to them pursuant to
the preceding provisions of this Section 3.3.2(b).
 
 
A-8

--------------------------------------------------------------------------------

 
 
(c) In the event any Partner unexpectedly receives any adjustments, allocations.
or distributions described in Treas. Reg. § 1.704-1(b)(2)(ii)(d)(4), (5), or
(6), items of Partnership income and gain shall be specifically allocated to
such Partner in an amount and manner sufficient to eliminate (to the extent
required by the regulations) the deficit balance in such Partner's Capital
Account (as adjusted in accordance with the provisions of Section 3.3.2(b)) as
quickly as possible; provided, however, that an allocation pursuant to this
Section 3.3.2(c) shall be made if and only to the extent that such Partner would
have a deficit Capital Account (as adjusted in Section 3.3.2(b)) after all other
allocations provided for in Section 3 have been tentatively made as if this
Section 3.3.2(c) were not in this Agreement. It is the intention of the Partners
that the provisions of this Section 3.3.2(c) constitute a "qualified income
offset" within the meaning of Treas. Reg. §1.704-1(b)(2)(ii)(d), and such
provisions shall be so construed.
 
(d) Notwithstanding any other provision of this Section 3.2, if there is a net
decrease in Partnership Minimum Gain during any taxable year. all Partners shall
be allocated items of Partnership income and gain for that year equal to that
Partner's share (within the meaning of Treas. Reg. § I .704-2(g)(2)) of the net
decrease in Partnership Minimum Gain. Notwithstanding the preceding sentence, no
such chargeback shall be made to the extent one or more of the exceptions and/or
waivers provided for in Treas. Reg. § 1.704-2(f) applies. This Section 3.3.2(d)
is intended to comply with the minimum gain chargeback requirement of Treas.
Reg. § 1.704-2(0 and shall be interpreted consistently therewith.
 
(e) Notwithstanding any other provision of this Section 3.2, other than Section
3.3.2(d), if there is a net decrease in Partner Minimum Gain attributable to
Partner Nonrecourse Debt during any Partnership fiscal year, rules similar to
those contained in Section 3.3.2(d) shall apply in a manner consistent with
Treas. Reg. § 1.704-2(i)(4). This Section 3.3.2(e) is intended to comply with
the minimum gain chargeback requirement of Treas. Reg. § 1.704-2(i)(4) and shall
be interpreted consistently therewith.
 
(f) Any Partner Nonrecourse Deductions for any fiscal year or other period shall
be specially allocated to the Partner who bears the economic risk of loss with
respect to the Partner Nonrecourse Debt to which such Partner Nonrecourse
Deductions are attributable in accordance with Treas. Reg. § 1.704-2(i)(1).
 
(g) To the extent an adjustment to the adjusted tax basis of any Partnership
asset pursuant to Code §§ 734(b) or 743(b) is required, pursuant to Treas. Reg.
§ 1.704-1(b)(2)(iv)(m), to be taken into account in determining Capital
Accounts, the amount of such adjustment to the Capital Accounts shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or loss
(if the adjustment decreases such basis) and such gain or loss shall be
specially allocated to the Partners in a manner consistent with the manner in
which their Capital Accounts are required to be adjusted pursuant to such
regulation.
 
(h) Notwithstanding anything in this Section 3.2, if as a result of the
regulatory allocations provided for in Sections 3.3.2(c) through 3.3.2(f) the
Managing General Partner determines that the Capital Accounts of the Partners do
not reflect the economic agreement among the parties, the Managing General
Partner, in its discretion, may adjust the allocations provided for in Section
3.3.2(a) so that the Capital Accounts of the Partners will be equal to the
amount they would have been equal to had such regulatory allocations not been a
part of this Agreement.
 
(i) The Partners are aware of the income tax consequences of the allocations
made by this Section 3.2 and hereby agree to be bound by the provisions of this
Section 3.2 in reporting their shares of Partnership income and loss for income
tax purposes.
 
 
A-9

--------------------------------------------------------------------------------

 
 
(j) For purposes of Code § 752 and the regulations thereunder, the excess
nonrecourse liabilities of the Partnership (within the meaning of Treas. Reg. §
1.752-3(a)(3)), if any, shall be allocated 99% to the Partners and 1% to the
Managing General Partner.
 
3.3 Depletion.
 
(a) The depletion deduction with respect to each Oil and Gas Interest of the
Partnership shall be computed separately by each Partner in accordance with Code
§613A(c)(7)(D) for Federal income tax purposes. For purposes of such
computation, the adjusted basis of each Oil and Gas Interest shall be allocated
in accordance with the Partners' interests in the capital of the Partnership.
 
(b) Upon the taxable disposition of an Oil or Gas Interest by the Partnership,
the amount realized therefrom shall be allocated among the Partners (for
purposes of calculating their individual gain or loss on such disposition for
Federal income tax purposes) as follows:
 
(1) The portion of the total amount realized upon the taxable disposition of
such property that represents recovery of its simulated adjusted tax basis
therein (as calculated pursuant to Section 3.1(d)) shall be allocated to the
Partners in the same proportion as the aggregate adjusted basis of such property
was allocated to such Partners (or their predecessors in interest) pursuant to
Section 3.3.3(a); and
 
(2) The portion of the total amount realized upon the taxable disposition of
such property that represents the excess over the simulated adjusted tax basis
therein shall be allocated in accordance with the provisions of Section 3.3.1(d)
as if such gain constituted an item of Profit.
 
3.4 Apportionment Among Partners.
 
(a) Except as otherwise provided in this Agreement, all allocations and
distributions to the Partners shall be apportioned among them pro rata based
upon the number of Units held by each of the Partners.
 
(b) For purposes of Section 3.3.4(a), an Partner's pro rata share in Units shall
be calculated as of the end of the taxable year for which such allocation has
been made; provided, however, that if a transferee of a Unit is admitted as an
Partner during the course of the taxable year, the apportionment of allocations
and distributions between the transferor and transferee of such Unit shall be
made in the manner provided in Section 3.3.4(c).
 
(c) If, during any taxable year of the Partnership, there is a change in any
Partner's interest in the Partnership, each Partner's allocation of any item of
income, gain, loss, deduction, or credit of the Partnership for such taxable
year shall be determined by taking into account the varying interests of the
Partners pursuant to such method as is permitted by Code § 706(d) and the
regulations thereunder.
 
4. DISTRIBUTIONS.
 
4.1 Time of Distribution. The Managing General Partner shall distribute the
Partnership's Distributable Cash at such time as it shall determine, but such
distributions shall be made not less frequently than quarterly.
 
4.2 Distributions. Except as provided in Section 4.3, all distributions (other
than those made in connection with the liquidation of the Partnership, which
distributions shall be made in accordance with Section 9.3) shall be made in
accordance with Section 3.3.2(a). In no event shall funds be advanced or
borrowed for purposes of distributions if the amount of such distributions would
exceed the Partnership's accrued and received revenues for the previous four
quarters, less paid and accrued operating costs with respect to such revenues.
The determination of such revenues and costs shall be made in accordance with
generally accepted accounting principles, consistently applied.
 
 
 
A-10

--------------------------------------------------------------------------------

 
 
4.3 Capital Account Deficits. No distributions shall be made to any Partner to
the extent such distribution would create or increase a deficit in such
Partner's Capital Account (as adjusted in Section 3.3.2(b)). If a distribution
is not made to an Partner by reason of the preceding sentence, then the amount
which would have been distributed to such Partner shall be distributed to the
other Partners in the proportion that the positive Capital Account balance of
each Partner bears to the aggregate positive Capital Account balances of all of
the Partners. Any such amount remaining after reduction of all Capital Accounts
to zero shall be distributed to the Managing General Partner.
 
5. ACTIVITIES.
 
5.1 Management. The Managing General Partner shall conduct, direct, and exercise
full and exclusive control over all activities of the Partnership. Partners
shall have no power over the conduct of the affairs of the Partnership or
otherwise commit or bind the Partnership in any manner. The Managing General
Partner shall manage the affairs of the Partnership in a prudent and
businesslike fashion and shall use its best efforts to carry out the purposes
and character of the business of the Partnership.
 
5.2 Conduct of Operations.
 
(a) The Partners agree to participate in the Partnership's program of operations
as established by the Managing General Partner; provided, however, that no well
drilled to the point of setting casing need be completed if, in the Managing
General Partner's opinion, such well is unlikely to be productive of oil or gas
in quantities sufficient to justify the expenditures required for well
completion. The Partnership may participate with others in the drilling of wells
and it may enter into Partnerships, partnerships, or other such arrangements.
 
(b) The Partnership shall not participate in any joint operations on any
co-owned Lease unless there has been acquired or reserved on behalf of the
Partnership the right to take in kind or separately dispose of its proportionate
share of the oil and gas produced from such Lease, exclusive of production which
may be used in development and production operations on the Lease and production
unavoidably lost, and, if the Managing General Partner is the operator of such
Lease, the Managing General Partner shall enter into written agreements with
every other person or entity owning any working or operating interest reserving
to such person or entity a similar right to take in-kind so as not to result in
the Partnership being treated as a member of an association taxable as a
corporation for Federal income tax purposes.
 
(c)  The relationship of the Partnership and the Managing General Partner (or an
Affiliate retaining or acquiring an interest) as co-owners in Leases, except to
the extent superseded by an operating agreement consistent with the provisions
of Section 5.5.2(c), and except to the extent inconsistent with this Agreement,
shall be governed by the AAPL Form 610 Model Operating Agreement-1989, with a
provision reserving the right to take production in-kind. naming the Managing
General Partner as operator and the Partnership as a non-operator, and with the
accounting procedure to govern as the accounting procedures under such operating
agreements.
 
(d) The Managing General Partner is expected to act as the operator of the
Partnership Well, and the Managing General Partner may designate such other
persons as it deems appropriate to conduct the actual drilling and producing
operations of the Partnership.
 
(e)  As operator of the Partnership Well, the Managing General Partner or its
Affiliates shall receive per-well charges for each producing well based on the
Working Interest acquired by the Partnership. These per-well charges shall be
subject to annual adjustment beginning January I, 2011 as provided in the
accounting procedures of the operating agreements.
 
(f) The Partnership shall enter into a turnkey drilling contract with the
Managing General Partner or its Affiliates as described in the Placement
Memorandum.
 
(g) The funds of the Partnership shall not be commingled with the funds of any
other Person.
 
 
 
A-11

--------------------------------------------------------------------------------

 
 
(h) The Managing General Partner shall have a fiduciary responsibility for the
safekeeping and use of all funds and assets of the Partnership, whether or not
in the Managing General Partner's possession or control, and shall not employ or
permit another to employ such funds or assets in any manner except for the
exclusive benefit of the Partnership.
 
5.3 Acquisition and Sale of Leases.
 
(a) To the extent the Partnership does not acquire a full interest in a Lease
from the Managing General Partner or its Affiliate, the remainder of the
interest in such Lease may be held by the Managing General Partner or such
Affiliate, as applicable, which may retain and exploit it for its own account or
sell or otherwise dispose of all or a part of such remaining interest. Profits
from such exploitation and/or disposition shall be for the benefit of the
Managing General Partner or its Affiliate to the exclusion of the Partnership.
Any Leases acquired by the Partnership from the Managing General Partner or its
Affiliate shall be acquired at the fair market value of such property.
 
(b) The Partnership shall acquire only Leases reasonably expected to meet the
stated purposes of the Partnership. No Leases shall be acquired for the purpose
of a subsequent sale or farmout unless the acquisition is made after a well has
been drilled to a depth sufficient to indicate that such an acquisition would be
in the Partnership's best interest.
 
5.4 Title to Leases.
 
(a) Record title to each Lease acquired by the Partnership may be temporarily
held in the name of the Managing General Partner, or in the name of any nominee
designated by the Managing General Partner, as agent for the Partnership until a
productive well is completed on a Lease. Thereafter, record title to Leases
shall be assigned to and placed in the name of the Partnership.
 
(b) The Managing General Partner shall take the necessary steps in its best
judgment to render title to the Leases to be assigned to the Partnership
acceptable for the purposes of the Partnership. No operation shall be commenced
on any Prospect acquired by the Partnership unless the Managing General Partner
is satisfied that the undertaking of such operation would be in the best
interest of Partners and the Partnership. The Managing General Partner shall be
free, however, to use its own best judgment in waiving title requirements and
shall not be liable to the Partnership or Partners for any mistakes of judgment
unless such mistakes were made in a manner not in accordance with general
industry standards in the geographic area. Neither the Managing General Partner
nor its Affiliates shall be deemed to be making any warranties or
representations, express or implied, as to the validity or merchantability of
the title to any Lease assigned to the Partnership or the extent of the interest
covered thereby.
 
5.5 Release, Abandonment, and Sale or Exchange of Properties. Except as provided
elsewhere in Section 5 and in Section 6.3, the Managing General Partner shall
have full power to dispose of the production and other assets of the
Partnership, including the power to determine which Leases shall be released or
permitted to terminate, those wells to be abandoned, whether any Lease or well
shall be sold or exchanged, and the terms therefor.
 
5.6 Certain Transactions With Managing General Partner or Affiliates. Any
services, equipment, or supplies which the Managing General Partner or an
Affiliate furnishes to the Partnership which is not specifically referred to
herein shall be furnished at a competitive rate which could be obtained in the
geographical area of operations. Any such services for which the Managing
General Partner or an Affiliate is to receive compensation shall be embodied in
a written contract which precisely describes the services to be rendered and all
compensation to be paid.
 
6. MANAGING GENERAL PARTNER.
 
6.1 Managing General Partner. The Managing General Partner shall have the sole
and exclusive right and power to manage and control the affairs of and to
operate the Partnership, to do all things necessary to carry on the business of
the Partnership for the purposes described in Section 1.4 and to conduct the
activities of the Partnership as set forth in Section 5. No financial
institution or any other person, firm, or corporation dealing with the Managing
General Partner shall be required to ascertain whether the Managing General
Partner is acting in accordance with this Agreement, but such financial
institution or such other person, firm, or corporation shall be protected in
relying solely upon the deed, transfer, or assurance of, and the execution of
such instrument or instruments by, the Managing General Partner. The Managing
General Partner shall devote so much of its time to the business of the
Partnership as in its judgment the conduct of the Partnership's business shall
reasonably require and shall not be obligated to do or perform any act or thing
in connection with the business of the Partnership not expressly set forth
herein. The Managing General Partner may engage in business ventures of any
nature and description independently or with others and neither the Partnership
nor any of the Partners shall have any rights in and to such independent
ventures or the income or profits derived therefrom.
 
 
A-12

--------------------------------------------------------------------------------

 
 
6.2 Authority of Managing General Partner. The Managing General Partner is
specifically authorized and empowered, on behalf of the Partnership, and by
consent of the Partners herein given, to do any act, execute any document or
enter into any contract or any agreement of any nature necessary or desirable,
in the opinion of the Managing General Partner, in pursuance of the purposes of
the Partnership. Without limiting the generality of the foregoing, in addition
to any and all other powers conferred upon the Managing General Partner pursuant
to this Agreement and the Act, and except as otherwise prohibited by law or
hereunder, the Managing General Partner shall have the power and authority to:
 
(a) Acquire Leases and other Oil and Gas Interests in furtherance of the
Partnership's business;
 
(b) Enter into and execute pooling agreements, farm out agreements, operating
agreements. unitization agreements, dry and bottom hole and acreage contribution
letters, construction contracts, and any and all documents or instruments
customarily employed in the oil and gas industry in connection with the
acquisition, sale, exploration, development, or operation of Oil and Gas
Interests, and all other instruments deemed by the Managing General Partner to
be necessary or appropriate to the proper operation of Oil or Gas Interests or
to effectively and properly perform its duties or exercise its powers hereunder;
 
(c) Make expenditures and incur any obligations it deems necessary to implement
the purposes of the Partnership, employ and retain such personnel as it deems
desirable for the conduct of the Partnership's activities, including employees,
consultants, and attorneys and exercise on behalf of the Partnership, in such
manner as the Managing General Partner, in its sole judgment, deems best, all
rights, elections, and obligations granted to or imposed upon the Partnership;
 
(d) Manage, operate, and develop any Partnership property, and enter into
operating agreements with respect to properties acquired by the Partnership,
including an operating agreement with the Managing General Partner as described
in the Placement Memorandum, which agreements may contain such terms,
provisions, and conditions as are usual and customary within the industry and as
the Managing General Partner shall approve;
 
(e) Compromise, sue, or defend any and all claims in favor of or against the
Partnership;
 
(f) Subject to the provisions of Section 8.4, make or revoke any election
permitted the Partnership by any taxing authority;
 
(g) Perform any and all acts it deems necessary or appropriate for the
protection and preservation of Partnership assets;
 
(h) Maintain, at the expense of the Partnership, such insurance coverage for
public liability, fire and casualty, and any and all other insurance necessary
or appropriate to the business of the Partnership in such amounts and of such
types as it shall determine from time to time;
 
(i) Buy, sell, or lease property or assets on behalf of the Partnership;
 
(j) Enter into agreements to hire services of any kind or nature;
 
 
A-13

--------------------------------------------------------------------------------

 
 
 
(k) Assign interests in properties to the Partnership:
 
(l) Enter into soliciting dealer agreements and perform all of the Partnership's
obligations thereunder, issue and sell Units pursuant to the terms and
conditions of this Agreement, the Subscription Agreements, and the Placement
Memorandum, to accept and execute on behalf of the Partnership Subscription
Agreements. and to admit Partners and Substitute Partners; and
 
(m) Perform any and all acts, and execute any and all documents, it deems
necessary or appropriate to carry out the purposes of the Partnership.
 
6.3 Certain Restrictions on Managing General Partner's Power and Authority.
Notwithstanding any other provisions of this Agreement to the contrary, neither
the Managing General Partner nor any of its Affiliates shall have the power or
authority to, and shall not, do, perform, or authorize any of the following:
 
(a) Without having first received the prior consent of the holders of a majority
of the then outstanding Units entitled to vote,
 
(1) sell all, or substantially all, of the assets of the Partnership (except
upon liquidation of the Partnership pursuant to Section 9), unless cash funds of
the Partnership are insufficient to pay the obligations and other liabilities of
the Partnership;
 
(2) dispose of the good will of the Partnership; or
 
(3) do any other act which would make it impossible to carry on the ordinary
business of the Partnership;
 
(b) Bind or obligate the Partnership with respect to any matter outside the
scope of the Partnership business;
 
(c) Use the Partnership name, credit, or property for other than Partnership
purposes;
 
(d) Utilize Partnership funds to invest in the securities of another Person
except in the following instances:
 
(1) investments in Working Interests or undivided Lease interests made in the
ordinary course of the Partnership's business:
 
(2) temporary investments made in compliance with Section 2.2.2(c);
 
(3) investments which are a necessary and incidental part of a property
acquisition transaction; and
 
(4) investments in entities established solely to limit the Partnership's
liabilities associated with the ownership or operation of property or equipment;
provided, however, that in such instances duplicative fees and expenses shall be
prohibited.
 
(e) Sell, transfer, or assign its interest (except for a collateral assignment
which may be granted to a bank or other financial institution) in the
Partnership, or any part thereof, or otherwise withdraw as Managing General
Partner without written notice to the Partners.
 
6.4 indemnification of Managing General Partner. The Managing General Partner
shall have no liability to the Partnership or to any Partner for any loss
suffered by the Partnership which arises out of any action or inaction of the
Managing General Partner if the Managing General Partner, in good faith,
determined that such course of conduct was in the best interest of the
Partnership, that the Managing General Partner was acting on behalf of or
performing services for the Partnership, and that such course of conduct did not
constitute gross negligence or willful misconduct of the Managing General
Partner. The Managing General Partner shall be indemnified by the Partnership
against any losses, judgments, liabilities, expenses, and amounts paid in
settlement of any claims sustained by it in connection with the Partnership,
provided that the Managing General Partner has determined, in good faith, that
the course of conduct which caused the loss or liability was in the best
interest of the Partnership, that the Managing General Partner was acting on
behalf of or performing services for the Partnership, and that the same were not
the result of gross negligence or willful misconduct on the part of the Managing
General Partner. Indemnification of the Managing General Partner is recoverable
only from the tangible net assets of the Partnership, including the insurance
proceeds from the Partnership's insurance policies and the insurance and
indemnification of the Partnership's subcontractors, and is not recoverable from
the Partners.
 
 
A-14

--------------------------------------------------------------------------------

 
 
6.5 Withdrawal.
 
(a) Notwithstanding the limitations contained in Section 6.6.3(e) the Managing
General Partner shall have the right, by giving written notice to the Partners,
to substitute in its stead as Managing General Partner any successor entity or
any entity controlled by the Managing General Partner, and the Partners, by
execution of this Agreement, hereby expressly consent to such a transfer unless
it would adversely affect the status of the Partnership as a partnership for
Federal income tax purposes.
 
(b) The Managing General Partner may voluntarily withdraw from the Partnership
after written notice to the Partners.
 
(c) In the- event a Managing General Partner withdraws and the Partners elect to
continue the Partnership, the withdrawing Managing General Partner's interest in
the assets of the Partnership shall be determined by independent appraisal by a
qualified independent petroleum engineering consultant who shall be selected by
mutual agreement of the Managing General Partner and the successor Managing
General Partner. Such appraisal will take into account an appropriate discount
to reflect the risk of recovery of oil and gas reserves. The withdrawn Managing
General Partner shall be paid for its interest within ten days of the
determination of the value of such interest.
 
6.6 Tax Matters Partner. The Managing General Partner shall serve as the Tax
Matters Partner for purposes of Code §§ 6221 through 6233. The Partnership may
engage its accountants and/or attorneys to assist the Tax Matters Partner in
discharging its duties hereunder.
 
7. PARTNERS.
 
7.1 Management. No Partner shall take part in the control or management of the
business or transact any business for the Partnership, and no Partner shall have
the power to sign for or bind the Partnership, all of such authority having been
given to the Managing General Partner in Section 6. Any action or conduct of
Partners on behalf of the Partnership is hereby expressly prohibited. Any
Partner who violates the provisions of this Section 7.1 shall be liable to the
remaining Partners, the Managing General Partner, and the Partnership for any
damages, costs. or expenses any of them may incur as a result of such violation.
Partners shall have the right to vote only with respect to those matters
specifically provided for in these Sections.
 
7.2 Assignment of Units.
 
(a) A Partner may transfer all or any portion of the Partner's Units, subject to
the following conditions:
 
(1) Except in the case of a transfer of units at death, as a result of
adjudication of incompetency or insanity, or involuntarily by operation of law,
the transferor and transferee shall execute and deliver to the Partnership such
documents and instruments of conveyance as may be necessary or appropriate in
the opinion of counsel to the Partnership to effect such transfer;
 
 
A-15

--------------------------------------------------------------------------------

 
 
(2) The transferor and transferee shall furnish the Partnership with the
transferee's taxpayer identification number and sufficient information to
determine the transferee's initial tax basis in the Units transferred; and
 
(3) The Partnership is reimbursed by the transferor and/or transferee for all
costs and expenses that it reasonably incurs in connection with such transfer.
 
(4) If the transferor is an Additional General Partner, the Managing General
Partner has consented to the transfer, which shall be in the sole discretion of
the Managing General Partner.
 
(b) A Person who acquires one or more Units but who is not admitted as a
Substitute Partner, shall only be entitled to allocations and distributions with
respect to such Units in accordance with this Agreement, but shall have no right
to any information or accounting of the affairs of the Partnership, shall not be
entitled to inspect the books or records of the Partnership, and shall not have
any of the rights of an Additional General Partner or a Limited Partner under
the Act or this Agreement.
 
(c) Subject to the other provisions of Section 7, a transferee of Units may be
admitted to the Partnership as a Substitute Partner only upon satisfaction of
the following conditions:
 
(I) The Managing General Partner consents to such admission, which consent can
be withheld in its absolute discretion;
 
(2) The Units with respect to which the transferee is being admitted were
acquired by means of a Permitted Transfer;
 
(3) The transferee becomes a party to this Agreement as a Partner and executes
such documents and instruments as the Managing General Partner may reasonably
request as may be necessary or appropriate to confirm such transferee as a
Partner of the Partnership and such transferee's agreement to be bound by the
terms and conditions hereof; and
 
(4) If the transferee is not an individual of legal majority, the transferee
provides the Partnership with evidence satisfactory to counsel for the
Partnership of the authority of the transferee to become a Partner and to be
hound by the terms and conditions of this Agreement.
 
(d) In any calendar quarter in which a transfer of a Unit occurs, the
Partnership shall recognize the assignment not later than the last day of the
calendar month following receipt of notice of assignment and required
documentation.
 
(e) Each Partner hereby covenants and agrees with the Partnership, for the
benefit of the Partnership and all Partners, that (i) the Partner is not
currently making a market in Units and (ii) the Partner will not transfer any
Unit on an established securities market or a secondary market (or the
substantial equivalent thereof) within the meaning of Code § 7704(b) (and any
regulations, proposed regulations, revenue rulings, or other official
pronouncements of the Internal Revenue Service that may be promulgated or
published thereunder). Each Partner further agrees that the Partner will not
transfer any Unit to any Person unless such Person agrees to be hound by the
provisions of this Section 7.2 and to transfer such Units only to Persons who
agree to be similarly bound.
 
7.3 Prohibited Transfers.
 
(a) Any purported Transfer of Units that is not a Permitted Transfer shall be
null and void and of no effect whatever. If, however, the Partnership is
required by a court of competent jurisdiction to recognize a transfer that is
not a Permitted Transfer (or if the Managing General Partner, in its sole
discretion, elects to recognize a transfer that is not a Permitted Transfer),
the Partnership shall have the right (without limiting any other legal or
equitable rights of the Partnership) to withhold distributions to which such
transferee would otherwise be entitled and apply such distributions to satisfy
the debts, obligations, or liabilities for damages that the transferor or
transferee of such Units may have to the Partnership,
 
 
A-16

--------------------------------------------------------------------------------

 
 
(b) In the case of a transfer or attempted transfer of Units that is not a
Permitted Transfer, the parties engaging or attempting to engage in such
transfer shall be liable to indemnify and hold harmless the Partnership and the
other Partners from all cost, liability, and damage that any of such indemnified
Persons may incur (including, without limitation, incremental tax liability and
lawyers fees and expenses) as a result of such transfer or attempted transfer
and efforts to enforce the indemnity granted hereby,
 
7.4 Withdrawal by Partners. An Partner may not withdraw from the Partnership,
except as otherwise provided in this Agreement.
 
7.5 Calling of Meetings. Partners owning 20% or more of the then outstanding
Units entitled to vote shall have the right to request that the Managing General
Partner call a meeting of the Partners. The Managing General Partner shall call
such a meeting and shall deposit in the United States mails within 15 days after
receipt of such request written notice to all Partners of the meeting and the
purpose of the meeting, which shall be held on a date not less than 30, nor more
than 60, days after the date of the mailing of such notice, at a reasonable time
and place. Partners shall have the right to submit proposals to the Managing
General Partner for inclusion in the voting materials for the next meeting of
Partners for consideration and approval by the Partners. Partners shall have the
right to vote in person or by proxy.
 
7.6 Voting Rights. Partners shall be entitled to all voting rights granted to
them under this Agreement and as specified by the Act. Each Unit is entitled to
one vote on all matters; each fractional Unit is entitled to that fraction of
one vote equal to the fractional interest in the Unit. Except as otherwise
provided herein, at any meeting of Partners, a vote of a majority of Units
represented at such meeting, in person or by proxy, with respect to matters
considered at the meeting at which a quorum is present shall be required for
approval of any such matters.
 
7.7 Voting by Proxy. The Partners may vote either in person or by proxy,
 
7.8 Conversion of Additional General Partner Units to Limited Partner Interests.
 
(a) Automatic Conversion. After the Partnership Well has been drilled and
completed, the Managing General Partner shall file an amended certificate of
limited partnership with the Secretary of State of the state of Kentucky for the
purpose of converting the Additional General Partner Units to Limited Partners
interests.
 
(b) Additional General Partners Shall Have Contingent Liability. Upon conversion
the Additional General Partners shall be Limited Partners entitled to limited
liability: however, they shall remain liable to the Partnership for any
additional Capital Contribution required for their proportionate share of any
Partnership obligation or liability arising before the conversion of their Units
as provided in §3.05(b)(2),
 
(c) Conversion Shall Not Affect Allocations. The conversion shall not affect the
allocation to any Participant of any item of Partnership income, gain, loss,
deduction or credit or other item of special tax significance other than
Partnership liabilities, if any. Further, the conversion shall not affect any
Participant's interest in the Partnership's oil and gas properties and
unrealized receivables.
 
(d) Right to Convert if Reduction of Insurance. Notwithstanding the foregoing,
the Managing General Partner shall notify all Participants at least 30 days
before the effective date of any adverse material change in the Partnership's
insurance coverage. If the insurance coverage is to be materially reduced, then
the Additional General Partners shall have the right to convert their Units into
Limited Partner interests before the reduction by giving written notice to the
Managing General Partner.
 
 
 
A-17

--------------------------------------------------------------------------------

 
 
7.9 Liability of Partners. Except as otherwise provided in this Agreement or the
Act, each Additional General Partner shall be jointly and severally liable for
the debts and obligations of the Partnership. In addition, each Additional
General Partner shall be jointly and severally liable for any wrongful acts or
omissions of the Managing General Partner and/or the misapplication of money or
property of a third party by the Managing General Partner acting within the
scope of its apparent authority to the extent such acts or omissions are
chargeable to the Partnership.
 
8. BOOKS AND RECORDS.
 
8.1 Books and Records.
 
(a) For accounting and income tax purposes, the Partnership shall operate on a
calendar year.
 
(b) The Managing General Partner shall keep just and true records and books of
account with respect to the operations of the Partnership and shall maintain and
preserve during the term of the Partnership and for four years thereafter all
such records, books of account, and other relevant Partnership documents. The
Managing General Partner shall maintain for at least six years all records
necessary to substantiate the fact that Units were sold only to purchasers for
whom such Units were suitable. Such books shall be maintained at the principal
place of business of the Partnership and shall be kept on the accrual method of
accounting.
 
(c) The Managing General Partner shall keep or cause to be kept complete and
accurate books and records with respect to the Partnership's business, which
books and records shall at all times be kept at the principal office of the
Partnership, Any records maintained by the Partnership in the regular course of
its business, including the names and addresses of Partners, books of account,
and records of Partnership proceedings, may be kept on or be in the form of RAM
disks, magnetic tape, photographs, micrographies, or any other information
storage device; provided, however, that the records so kept are convertible into
clearly legible written form within a reasonable period of time. The books and
records of the Partnership shall be made available for review by any Partner or
the Partner's representative at any reasonable time.
 
(d) The Participant List shall be maintained as a part of the books and records
of the Partnership and shall be available for the inspection by any Partner or
such Partner's designated agent at the principal office of the Partnership upon
the request of any Partner and shall be updated at least quarterly to reflect
changes in the information contained therein.
 
8.2 Reports. The Managing General Partner shall deliver to each Partner the
following financial statements and reports at the times indicated below:
 
(a) By March 15 of each year, a report containing such information as to enable
each Partner to prepare and file such Partner's Federal income tax return.
 
(b) Such other reports and financial statements as the Managing General Partner
shall determine from time to time.
 
8.3 Bank Accounts. All funds of the Partnership shall be deposited in such
separate hank account or accounts, short term obligations of the U.S. Government
or its agencies, or other interest-hearing investments and money market or
liquid asset mutual funds as shall be determined by the Managing General
Partner. All withdrawals therefrom shall be made upon checks signed by the
Managing General Partner or any person authorized to do so by the Managing
General Partner.
 
8.4 Federal Income Tax Elections.
 
(a) Except as otherwise provided in this Section 8.4, all elections required or
permitted to be made by the Partnership under the Code shall be made by the
Managing General Partner in its sole discretion. Each Partner agrees to provide
the Partnership with all information necessary to give effect to any election to
be made by the Partnership.
 
 
 
A-18

--------------------------------------------------------------------------------

 
 
(b) The Partnership shall elect to currently deduct intangible drilling and
development costs as an expense for income tax purposes and shall require any
partnership, joint venture, or other arrangement in which it is a party to make
such an election.
 
9. DISSOLUTION; WINDING-UP.
 
9.1 Dissolution.
 
(a) Except as otherwise provided herein, the retirement, withdrawal, removal,
death, insanity, incapacity, dissolution, or bankruptcy of any Partner shall not
dissolve the Partnership. The successor to the rights of such Partner shall have
all the rights of an Partner for the purpose of settling or administering the
estate or affairs of such Partner; provided, however, that no successor shall
become a Substitute Partner except in accordance with Section 7; and provided
further that upon the occurrence of any  of the events referred to in the first
sentence of this Section 9.9.1(a) with respect to an Additional General Partner,
the Partnership shall be dissolved and wound up unless at that time there is at
least one other Additional General Partner, in which event the business of
the Partnership shall continue to be carried on. Neither the expulsion of any
Partner, nor the admission or substitution of an Partner, shall work a
dissolution of the Partnership. The estate of a deceased, insane, incompetent,
or bankrupt Partner shall be liable for all his liabilities as a Partner.
 
(b) Notwithstanding anything in the Act to the contrary, the Partnership shall
be dissolved upon, but not before, the earliest to occur of (i) the written
consent of the Managing General Partner and Partners owning a majority of the
then outstanding Units to dissolve and wind up the affairs of the Partnership;
(ii) subject to the provisions of Section 9.9.1(c), the retirement, withdrawal,
removal, death, adjudication of insanity or incapacity, or bankruptcy (or, in
the case of a corporate Managing General Partner, the withdrawal, removal,
filing of a certificate of dissolution, liquidation, or bankruptcy) of the
Managing General Partner; (iii) the sale, forfeiture, or abandonment of all, or
substantially all, of the Partnership's property and the sale and/or collection
of any evidences of indebtedness received in connection therewith; (iv) December
31, 2059 or (v) a dissolution event described in Section 9.9.1(a).
 
(c) In the case of any event described in Section 9.9.1(b)(ii), if a successor
Managing General Partner is selected by Partners owning a majority of the then
outstanding Units within 90 days after such event, and if such Partners agree
within such 90 day period to continue the business of the Partnership, then the
Partnership shall not be dissolved.
 
(d)If, notwithstanding the provisions of this Agreement, the retirement,
withdrawal, removal, death, insanity, incapacity, dissolution, liquidation, or
bankruptcy of any Partner, or the assignment of a Partner's interest in the
Partnership, or the substitution or admission of a new Partner, shall be deemed
under the Act to cause a dissolution of the Partnership, then, except as
provided in Section 9.9.1(c), the remaining Partners may, in accordance with the
Act, continue the Partnership business as a new partnership and all such
remaining Partners agree to be bound by the provisions of this Agreement.
 
9.2 Liquidation. Upon a dissolution of the Partnership, the Managing General
Partner, or in the event there is no Managing General Partner, any other Person
selected by the Partners to act as the liquidator, shall cause the affairs of
the Partnership to be wound up and shall take account of the Partnership's
assets (including Capital Contributions, if any, of the Managing General Partner
pursuant to Section 3.3.1(e)) and, subject to the provisions of Section 9.9.3(b)
shall be liquidated as promptly as is consistent with obtaining the fair market
value thereof which dissolution and liquidation may be accomplished over a
period spanning one or more tax years in the sole discretion of the Managing
General Partner or the liquidator), and the proceeds therefrom, to the extent
sufficient therefor, shall be applied and distributed in accordance with Section
9.3.
 
 
A-19

--------------------------------------------------------------------------------

 
 
9.3 Winding-Up.
 
(a) Upon the dissolution of the Partnership and winding up of its affairs, the
assets of the Partnership shall be distributed as follows:
 
(1) all of the Partnership's debts and liabilities to Persons other than to
Partners shall be paid and discharged;
 
(2) to the establishment of any cash reserves which the Managing General Partner
or liquidator determines to create in their sole discretion for unmatured and/or
contingent liabilities or obligations of the Partnership; and
 
(3) to the Partners, in accordance with their respective Capital Accounts;
provided, however, that if the Managing General Partner or liquidator
establishes any reserves in accordance with the provisions of Section
9.9.3(a)(2), then the distributions pursuant to this Section 9.9.3(a)(3)
(including distribution of any released reserves) shall be pro rata in
accordance with the balances of the Partners' Capital Accounts.
 
(b) Distributions pursuant to Section 9.3 shall be made in cash or in kind to
the Partners, at the election of the Managing General Partner. Notwithstanding
the provision of this Section 9.9.3(b), in no event shall the Partners reserve
the right to take in kind and separately dispose of their share of production.
 
(c) Any in kind property distributions to the Partners shall be made to a
liquidating trust or similar entity for the benefit of the Partners, unless at
the time of the distribution:
 
(1) the Managing General Partner shall offer the individual Partners the
election of receiving in kind property distributions and the Partners accept
such offer after being advised of the risks associated with such direct
ownership; or
 
(2) there are alternative arrangements in place which assure the Partners that
they will not, at any time, be responsible for the operation or disposition of
Partnership properties.
 
10. POWER OF ATTORNEY.
 
10.1 Managing General Partner as Attorney-in-Fact. Each Partner makes,
constitutes, and appoints the Managing General Partner their true and lawful
attorney-in-fact, with full power of substitution, in the name, place, and stead
of the Partner, from time to time to make, execute, sign, acknowledge, and file:
 
(a) Any notices or certificates as may be required under the Act and under the
laws of any other state or jurisdiction in which the Partnership shall engage,
or seek to engage, to do business and to do such other acts as are required to
constitute the Partnership as a limited partnership under such laws.
 
(b) Any amendment to the Agreement pursuant to and which complies with Section
11.9.
 
(c) Such certificates, instruments, and documents as may be required by, or may
be appropriate under the laws of any state or other jurisdiction in which the
Partnership is doing or intends to do business.
 
(d) Such certificates, instruments, and documents as may be required by, or as
may be appropriate for the Partner to comply with, the laws of any state or
other jurisdiction to reflect a change of name or address of the Partner,
 
 
A-20

--------------------------------------------------------------------------------

 
 
(e) Such certificates, instruments, and documents as may be required to be filed
with the Department of Interior (including any bureau, office or other unit
thereof, whether in Washington, D.C. or in the field, or any officer or employee
thereof), as well as with any other federal or state agencies, departments,
bureaus, offices, or authorities and pertaining to (i) any and all offers to
lease, Leases (including amendments, modifications, supplements, renewals, and
exchanges thereof) of or with respect to, any lands under the jurisdiction of
the United States or any state including, without limitation, lands within the
public domain, and acquired lands, and provides for the leasing thereof, (ii)
all statements of interest and holdings on behalf of the Partnership or the
Partner; (iii) any other statements, notices, or communications required or
permitted to be filed or which may hereafter be required or permitted to be
filed under any law, rule, or regulation of the United States, or any state
relating to the leasing of lands for oil or gas exploration or development, (iv)
any request for approval of assignments or transfers of oil and gas Leases, any
unitization or pooling agreements and any other documents relating to lands
under the jurisdiction of the United States or any state; and (v) any other
documents or instruments which said attorney-in-fact, in its sole discretion,
shall determine should be filed.
 
(f) Any further document, including furnishing verified copies of this Agreement
and/or excerpts therefrom, which said attorney-in-fact shall consider necessary
or convenient in connection with any of the foregoing, hereby giving said
attorney-in-fact full power and authority to do and perform each and every act
and thing whatsoever requisite and necessary to be done in and about the
foregoing as fully as the undersigned might and could do if personally present,
and hereby ratifying and confirming all that said attorney-in-fact shall
lawfully do to cause to be done by virtue hereof.
 
10.2 Nature as Special Power. The foregoing grant of authority:
 
(a) is a special power of attorney coupled with an interest, is irrevocable, and
shall survive the death or incompetency of the Partner granting it;
 
(b) shall survive the delivery of any assignment by the Partner of the whole or
any portion of the Partner's Units; except that where the assignee thereof has
been approved by the Managing General Partner for admission to the Partnership
as a Substitute Partner, the power of attorney shall survive the delivery of
such assignment for the sole purpose of enabling said attorney-in-fact to
execute, acknowledge, and file any instrument necessary to effect such
substitution; and
 
(c) may be exercised by said attorney-in-fact by a listing of all of the
Partners executing any instrument with a single signature of said
attorney-in-fact.
 
11. MISCELLANEOUS PROVISIONS.
 
11.1 Liability of Parties. By entering into this Agreement, no party shall
become liable for any other party's obligations relating to any activities
beyond the scope of this Agreement, except as provided by the Act. If any party
suffers, or is held liable for, any loss or liability of the Partnership which
is in excess of that agreed upon herein, such party shall be indemnified by the
other parties, to the extent of their respective interests in the Partnership,
as provided herein.
 
11.2 Notices. Any notice, payment, demand, or communication required or
permitted to be given by any provision of this Agreement shall be deemed to have
been sufficiently given or served for all purposes if delivered personally to
the party or to an officer of the party to whom the same is directed or sent by
registered or certified mail, postage and charges prepaid, addressed as follows
(or to such other address as the party shall have furnished in writing in
accordance with the provisions of this Section):
 
(a) If to the Managing General Partner, 632 Adams Street, Suite 710, Bowling
Green, Kentucky  42101,
 
(b) If to a Partner, at such Partner's address for purposes of notice which is
set forth on Exhibit A attached hereto. Unless otherwise expressly set forth in
this Agreement to the contrary, any such notice shall be deemed to be given on
the date on which the same was deposited in a regularly maintained receptacle
for the deposit of United States mail, addressed and sent as aforesaid.
 
 
A-21

--------------------------------------------------------------------------------

 
 
 
11.3 Paragraph Headings, Section References. The headings in the Agreement are
inserted for convenience and identification only and are in no way intended to
describe, interpret, define, or limit the scope, extent, or intent of this
Agreement or any provision hereof. All references herein to Sections shall refer
to Sections of this Agreement unless the context clearly requires otherwise.
 
11.4 Severability. Every portion of this Agreement is intended to be severable.
If any term or provision hereof is illegal or invalid for any reason whatsoever,
such illegality or invalidity shall not affect the validity of the remainder of
this Agreement.
 
11.5 Sole Agreement. This Agreement constitutes the entire understanding of the
parties hereto with respect to the subject matter hereof and no amendment,
modification, or alteration of the terms hereof shall be binding unless the same
be in writing, dated subsequent to the date hereof and duly approved and
executed by the Managing General Partner and such percentage of Partners as
provided in Section 11.9.
 
11.6 Applicable Law. This Agreement, shall be governed by, and construed in
accordance with, the laws of the State of Kentucky without regard to its
conflict of law rules.
 
11.7  Execution in Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all parties hereto had all signed the
same document. All counterparts shall be construed together and shall constitute
one agreement.
 
11.8 Waiver of Action for Partition. Each Partner irrevocably waives, during the
term of the Partnership, any right that such Partner may have to maintain any
action for partition with respect to the Partnership and the property of the
Partnership.
 
11.9 Amendments.
 
(a) Unless otherwise specifically herein provided, this Agreement shall not be
amended without the consent of Partners owning a majority of the then
outstanding Units entitled to vote.
 
(b) The Managing General Partner may, without notice to, or consent of, any
Partner, amend any provisions of this Agreement, or consent to and execute any
amendment to this Agreement, to reflect:
 
(1) A change in the name or location of the principal place of business of the
Partnership;
 
(2) The admission of Substitute Partners or additional Partners in accordance
with this Agreement:
 
(3) A reduction in, return of, or withdrawal of all or a portion of any
Partner's Capital Contribution:
 
(4)A correction of any typographical error or omission:
 
(5) A change which is necessary in order to qualify the Partnership as a limited
partnership under the laws of any other state or which is necessary or
advisable, in the opinion of the Managing General Partner, to ensure that the
Partnership will be treated as a partnership and not as an association taxable
as a corporation for Federal income tax purposes;
 
 
A-22

--------------------------------------------------------------------------------

 
 
(6) A change in the allocation provisions, in accordance with the provisions of
Section 3.3.2(a), in a manner that, in the sole opinion of the Managing General
Partner (which opinion shall be determinative), would result in the most
favorable aggregate consequences to the Partners as nearly as possible
consistent with the allocations contained herein, for such allocations to be
recognized for Federal income tax purposes due to developments in the Federal
income tax laws or otherwise; or
 
(7) Any other amendment similar to the foregoing; provided however, that the
Managing General Partner shall have no authority, right, or power under this
Section 11.11.9(b) to amend the voting rights of the Partners.
 
11.10 Substitution of Signature Pages. This Agreement has been executed in
duplicate by the Partners and one executed copy of the signature page is
attached to the Partner's copy of this Agreement. It is agreed that the other
executed copy of such signature page may be attached to an identical copy of
this Agreement together with the signature pages from counterpart Agreements
which may be executed by other Partners.
 
11.11 Incorporation by Reference. Every exhibit, schedule, and other appendix
attached to this Agreement and referred to herein is hereby incorporated in this
Agreement by reference.
 
 
 
  A-23

--------------------------------------------------------------------------------